Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	While European Patent No. EP 3139062 to Ueki discloses a cylindrical first mounting member connected to one of a vibration generating unit and a vibration receiving unit and a second mounting member connected to the other thereof; an elastic body connecting the first mounting member and the second mounting member; and a partition member which partitions a liquid chamber in the first mounting member into a main liquid chamber including the elastic body as a part of a partition wall thereof and a sub liquid chamber, wherein the partition member includes: a membrane which forms a part of the partition wall of the main liquid chamber; and a first orifice passage which communicates with the main liquid chamber and opens toward the sub liquid chamber, and a flow resistance of a liquid in a portion positioned on the main liquid chamber side and a flow resistance of a liquid in a portion positioned on the sub liquid chamber side are different from each other in the first orifice passage, Ueki does not disclose that the first orifice passage is constituted by a first orifice groove positioned on the main liquid chamber side and extending in a circumferential direction, a second orifice groove positioned on the sub liquid chamber side and extending in the circumferential direction, and a connection hole, wherein the connection hole connects in a radial direction an end portion on one side in the circumferential direction of the first orifice groove and an end portion on one side in the circumferential direction of the second orifice groove, and wherein the end portion on the one side in the circumferential direction of the first orifice groove and the end portion on the one side in the circumferential direction of the second groove are disposed at equivalent circumferential positions as recited in independent Claim 1.
	Upon further reconsideration by the examiner and in light of applicant’s remarks filed May 18, 2022, applicant’s invention does indeed define over the Ueki reference. As applicant points out in his remarks, in paragraph [0107] of UEKI, which explains the seventh embodiment shown in FIG. 10 of UEKI (used in the previous rejection of Claim 1), Ueki discloses that “The first passage hole 43c is provided over the entire length in the flow passage axis M direction of the first flow changing protrusion 43, within the first flow changing protrusion 43. The second passage hole 44c is provided over the entire length in the flow passage axis M direction of the second flow changing protrusion 44, within the second flow changing protrusion 44”. Then, in paragraph [0030] of UEKI, he discloses that “A central axis (hereinafter referred to as a "flow passage axis") M of the body passage part 31a is orthogonal to the axis O”. That is, the first orifice groove 43c/31 and the second orifice groove 44c of UEKI extend along the flow passage axis M, which is orthogonal to the axis O. Therefore, the previous acknowledgement by the Examiner that both of the first orifice groove 43c/31 and the second orifice groove 44c extend in the circumferential direction is incorrect.
	Accordingly, UEKI does not disclose all the claimed features of independent Claim 1 (and its corresponding dependent Claims 2-20) and thus applicant’s invention defines over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/26/22